



Exhibit 10-P-8
exhibit10p8pbrsufina_image10.jpg [exhibit10p8pbrsufina_image10.jpg]






World Headquarters, Room 538
One American Road
Dearborn, MI 48126-2798
 
[Date]





Dear [Name],


In recognition of Company and individual performance in [Year], and in
anticipation of your continued leadership and ongoing efforts in [Year], the
Compensation Committee of the Board of Directors has approved the following
incentive compensation for you:


Your Performance-based Restricted Stock Unit grant was a maximum opportunity
having a [one/two/three-year] performance period ending December 31, [Year]. The
performance metrics for the [Year] grant were:

•
[Describe applicable metrics]



Based on performance against these metrics, the Compensation Committee has
approved the following:


PB-RSU Opportunity:                [ ]
PB-RSU Payout:                [ ]    
Final Award:                 [ ] of the original grant


The Final Award will be [Restricted Stock Units (RSUs) restricted for
[one/two/three-] years] [unrestricted shares of Ford Common Stock]. As soon as
practicable [on or after [date]] [after the restriction lapses], you will be
issued shares of Ford Common Stock, less shares withheld to cover any tax
liability on the value of the grant.


All stock-based awards are subject to the terms of Ford’s Long-Term Incentive
Plan. Additional information regarding all of your stock-based awards is
available on HR ONLINE. If you have further questions regarding your awards,
please contact [Name] at [Phone Number].


Thank you for all your efforts and continued leadership.


























